Exhibit 10.26

 

RETENTION AWARD REPAYMENT AGREEMENT

 

A retention award of $345,000 (the “Award”) will be paid by Pier 1 Imports, Inc.
(the “Company”) or an Affiliate to Mark R. Haley (“Executive”) in a cash lump
sum on or around May 7, 2018 (“Payment Date”) subject to the conditions set
forth below.

 

 

1.

Definitions: For purposes of this Retention Award Repayment Agreement
(“Agreement”), the term:

 

“Affiliate” means any entity which is controlling, controlled by, or under
common control with the Company.

 

“Cause” a determination by the Chief Executive Officer that any of the following
has occurred:

 

(a) the Executive’s failure to follow the reasonable and lawful directions of
any superior officer of the Company or an Affiliate, provided the direction(s)
is not materially inconsistent with the duties or responsibilities of the
Executive’s position, or to perform Executive’s duties with the Company or an
Affiliate;

 

(b) the Executive’s charge with, indictment for, conviction of, or entry of a
plea of guilty or nolo contendere or no contest with respect to:

 

(i) any felony, or any misdemeanor involving dishonesty or moral turpitude
(including pleading guilty or nolo contendere to a felony or lesser charge which
results from plea bargaining), whether or not such felony, crime or lesser
offense is connected with the business of the Company or an Affiliate, or

 

(ii) any crime connected with the business of the Company or an Affiliate;

 

(c) the Executive’s engaging in any gross negligence or gross misconduct in
connection with the performance of Executive’s duties hereunder, which is, or is
likely to be, injurious to the Company or an Affiliate, its financial condition,
or its reputation;

 

(d) the Executive’s commission of or engagement in any act of fraud,
misappropriation, dishonesty, or embezzlement, whether or not such act was
committed in connection with the business of the Company or an Affiliate; or

 

(e) the Executive’s violation of the Company’s policy against discrimination or
harassment, its equal employment opportunity policy, or the Company’s code of
business conduct, or a violation of any other policy or procedure of the
Company.

 

“Good Reason” shall mean, without Executive’s written consent,

 

(a) a reduction of more than ten percent (10%) in the sum of Executive’s annual
base salary and target STI award as a percentage of base salary from those in
effect as of the Payment Date;

 

(b) a material diminution in Executive’s authority, duties or responsibilities;
or

 

(c) Executive’s mandatory relocation to an office more than fifty (50) miles
from the primary location at which Executive is required to perform Executive’s
duties as of the date of this Agreement.

 

In each case of Good Reason, Executive must provide the Company with written
notice of the facts giving rise to a claim that Good Reason exists for purposes
of this Agreement, within ten (10) days of the initial existence of such Good
Reason event, and the Company shall have the right to remedy such event within
thirty (30) days after receipt of Executive’s written notice (“the thirty (30)
day period”). If the Company

1

 

--------------------------------------------------------------------------------

remedies the Good Reason event within the thirty (30) day period, the Good
Reason event shall cease to exist. If the Company does not remedy the Good
Reason event within the thirty (30) day period, and Executive does not incur a
termination of employment within ten (10) days following the earlier of: (i) the
date the Company notifies Executive that it does not intend to remedy the Good
Reason or does not agree that there has been a Good Reason event, or (ii) the
expiration of the thirty (30) day period, the Good Reason event shall cease to
exist. Notwithstanding the foregoing, if Executive fails to provide written
notice to the Company of the facts giving rise to a claim of Good Reason within
ten (10) days of the initial existence of such Good Reason event, the Good
Reason event shall cease to exist as of the eleventh (11th) day following the
later of its initial occurrence or Executive’s knowledge thereof.

 

 

2.

Repayment: If, within twelve (12) months of the Payment Date, Executive is
terminated with “Cause” or voluntarily resigns without “Good Reason”, Executive
agrees that within ten (10) business days of the separation of Executive’s
employment from the Company or any of its Affiliates, Executive will repay the
$345,000 Award paid to Executive by the Company. Executive further agrees that
Executive will make the repayment to the Company or an Affiliate in the form of
a check or money order made payable to Pier 1 Imports, Inc.

 

In the event Executive is obligated to repay or reimburse the Company or an
Affiliate for the Award as provided in this Agreement, Executive authorizes the
Company or an Affiliate to deduct any portion of the Award which Executive is
obligated to repay or reimburse from any wages due and owing to Executive
including, but not limited to, Executive’s final paycheck.  Executive
understands and agrees that, if such monies are not sufficient to repay the full
amount Executive owes, Executive will still remain obligated to reimburse or pay
the balance to the Company or an Affiliate.

 

 

3.

Tax Withholding: Any compensation paid or provided to Executive under this
Agreement shall be subject to any applicable federal, state or local income and
employment tax withholding requirements.

 

 

4.

Confidentiality: Executive shall treat as confidential the fact of Executive’s
receipt of this Award and its terms and conditions.  If the Company determines
that Executive has shared such information with any other person, the Executive
is obligated to repay the $345,000 Award paid to the Executive by the Company or
an Affiliate pursuant to the Agreement.

 

 

5.

Employment Status: This Agreement does not constitute a contract of employment
or a guarantee of employment for any length of time, one year or
otherwise.  Except where expressly superseded by state law, the Company or an
Affiliate is an at-will employer and reserves the right to terminate the
employment of any associate for any reason with or without past record of
corrective action. An associate also has the right to terminate his/her
employment with the Company or an Affiliate for any reason and at any time.

 

 

6.

Choice of Law and Venue: This Agreement was negotiated and entered into, at
least in part, in the state of Texas and shall be construed under the laws of
the state of Texas without regard to conflicts or choice of law and venue shall
be brought exclusively in Tarrant County, Texas.

 

COMPANY

 

 

 

 

 

By:

/s/ Alasdair James

 

/s/ Mark R. Haley

 

Alasdair James

 

Mark R. Haley

 

President and Chief Executive Officer

 

 

 

Pier 1 Imports, Inc.

 

 

 

Date: 05/07/18

 

Date: 05/07/18

 